Citation Nr: 0812780	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a left ankle disorder, 
to include arthritis.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1951 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also notes that the veteran submitted a statement 
in November 2005 in which he discussed his service-connected 
hearing loss and tinnitus and requested that the RO rate his 
claim.  It is unclear as to whether the veteran intended to 
file a claim for an increased evaluation for those 
disabilities.  However, that matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, that matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left ankle disorder clearly and 
unmistakably existed prior to service.

3.  The veteran's preexisting left ankle disorder clearly and 
unmistakably did not permanently worsen or increase in 
severity during service.




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the veteran with notice in 
March 2006 and prior to the initial decision on the claim in 
May 2006.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the March 2006 letter stated that 
the evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the July 2006 statement of 
the case (SOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the March 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2006 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2006 letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Finally, the March 2006 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claim.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition. The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in May 2006 in connection with his claim for 
service connection for a left ankle disorder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left 
ankle disorder.  In this case, the presumption of soundness 
applies because the veteran's physical examination at the 
time he enlisted in the service did not find him to have a 
left ankle disorder.  Although it was reported that the 
veteran had a medical history of a broken left ankle at the 
time of his enlistment examination, the Board notes that a 
history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

However, as an initial matter, the Board finds that the 
veteran did have a preexisting left ankle disorder prior to 
entering service.  In this regard, the veteran's service 
medical records indicate that at the time of his enlistment 
examination he reported having a medical history of a broken 
left ankle in December 1950.  He also sought treatment for 
his left ankle only a few weeks following his entrance into 
service at which time he made contemporaneous statements 
indicating that he had fractured his left medial malleolus in 
December 1950.  In addition, the veteran himself has 
contended that his current left ankle disorder was aggravated 
by service rather than arguing that it was incurred during 
that time.  Moreover, the May 2006 VA examiner indicated that 
the veteran reported fracturing his left ankle at age 19 
while playing football prior to entering military service.  
Therefore, the Board finds such evidence to indicate that the 
veteran's left ankle disorder clearly and unmistakably 
existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's left knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the veteran's preexisting left ankle 
disorder was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.  
Although the Board acknowledges that the veteran did 
experience symptomatology related to his left ankle in 
service, the Board also notes that aggravation for purposes 
of entitlement to VA compensation benefits requires more than 
that a preexisting disorder become intermittently symptomatic 
during service.  There must be permanent advancement of the 
underlying pathology.  In this case, the veteran's service 
medical records indicate that he only sought treatment for 
his left ankle in June 1951, and despite his complaints of 
pain, x-rays were negative.  In addition, a clinical 
evaluation at the time of the veteran's separation in April 
1955 did not find any clinical abnormalities of the lower 
extremities.  In fact, the medical evidence of record shows 
that the veteran did not seek any treatment for his left 
ankle immediately following his separation from service or 
for many for many decades thereafter.   In addition, the 
veteran was afforded a VA examination in May 2006 in 
connection with his claim.  The examiner reviewed the claims 
file and performed a physical examination after which he 
stated that it would require mere speculation for him to 
opine with any certainty regarding the issue of whether the 
veteran's left ankle was aggravated beyond its natural 
progression or was related to his military service.   

The Board does acknowledge the January 2006 letter from a 
private physician stating that the veteran's left ankle 
disorder was aggravated by his military service.  However, 
the Board notes that the private physician did not indicate 
that he had reviewed the claims file or the service medical 
records.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects clinical data 
or other rationale to support the opinion. Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  As such, the 
Board must assign limited probative value to the January 2006 
opinion from the private physician.  Therefore, the Board is 
of the opinion that there is clear and unmistakable evidence 
establishing that the veteran's preexisting left ankle 
disorder did not chronically worsen or increase in severity 
during his period of service.  Accordingly, the Board finds 
that his left ankle disorder was not aggravated by service.

Based on the foregoing, the Board finds the veteran's left 
ankle disorder clearly and unmistakably existed prior to 
service and that it was not aggravated by service.  Thus, the 
presumption of soundness is rebutted. 38 U.S.C.A. § 1111. See 
also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds 
further, that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's left ankle disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder.  VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes 
that service connection for a left ankle disorder is not 
warranted.  








ORDER

Service connection for a left ankle disorder, to include 
arthritis, is denied.   




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


